PER CURIAM.
In this ease the prohibition administrator revoked the permit of Irvin Mordell. The case was reviewed by a hearer and the court below, and revocation sustained.
Examination of the proofs discloses no error. 10 barrels of denatured alcohol, for which the permittee was liable, disappeared overnight. He alleged they were stolen, but his proofs failed to satisfy the prohibition administrator of the integrity of his alleged explanation. In that regard the court below held, and we reach the same conclusion, “that the disappearance of the liquor under the circumstances in this ease is a fact upon which the Commissioner could properly base a finding that the liquor was improperly diverted by the permittee.”
Without, therefore, discussing other contentions, we limit ourselves to affirming the decree below.